Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-17-2009

USA v. Jemain Davis
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3271




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Jemain Davis" (2009). 2009 Decisions. Paper 1735.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1735


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 08-3271


                          UNITED STATES OF AMERICA

                                           v.

                                 JEMAIN Z. DAVIS,
                                              Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
                           (D.C. Crim. No. 08-cr-00015-1)
                  District Judge: The Honorable Gregory M. Sleet


                      Submitted Under Third circuit LAR 34.1(a)
                                  March 5, 2009


  Before: BARRY, GREENBERG, Circuit Judges, and ACKERMAN,* District Judge

                           (Opinion Filed: March 17, 2009)


                                      OPINION




   *
    Honorable Harold A. Ackerman, Senior United States District Judge for the District
of New Jersey, sitting by designation.
BARRY, Circuit Judge

       Appellant Jemain Davis has appealed his judgment of sentence. Davis’s counsel

filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), and

Davis has not filed a supplemental brief. We will affirm the judgment of sentence, and

grant counsel’s motion to withdraw.

                                             I.

       Because we write solely for the benefit of the parties, we provide only a brief

recitation of the facts underlying this case. Davis pled guilty to two counts, one for

conspiracy to commit wire fraud and one for execution of an illegal monetary transaction.

These crimes revolved around Davis’s participation in a fraud involving the submission

of false claims to the Delaware Bureau of Unclaimed Property. Davis would sign false

claim applications, and submit those applications to an employee of the Bureau also

involved in the fraud. That employee would process the false claims, and Davis would

pocket a portion of the fraudulently-procured funds. After this fraud was discovered by

the authorities, Davis pled guilty and was sentenced to 18 months’ imprisonment. This

timely appeal followed; in response, Davis’s counsel filed a motion to withdraw and

supporting brief pursuant to Anders.

                                             II.

       “Where, upon review of the district court record, trial counsel is persuaded that the

appeal presents no issue of even arguable merit, trial counsel may file a motion to



                                            -2-
withdraw and supporting brief pursuant to Anders.” Third Circuit L.A.R.109.2(a). When

we are faced with an Anders brief, we look at whether appellant’s counsel has

“adequately fulfilled the rule’s requirements” and whether our own “independent review

of the record presents any nonfrivolous issues” for appeal. United States v. Youla, 241
F.3d 296, 300 (3d Cir. 2001).

                                             III.

       Here, we are persuaded that counsel for appellant has satisfied his obligations

under Anders and our Local Rules. Counsel identifies only one potential issue for appeal:

to wit, the reasonableness of Davis’s sentence.1 Davis was sentenced to 18 months

imprisonment, a term below the suggested and undisputed Guidelines range of 24-30

months. The District Court meaningfully considered and discussed Davis’s personal

background, the nature of the offense, other relevant factors under 18 U.S.C. § 3553(a),

and the arguments of the parties. Any appeal challenging Davis’s sentence on

reasonableness grounds, whether procedural or substantive, would be patently frivolous.

                                             III.

       Davis’s counsel has met his obligations, and our independent review of the record

convinces us there are no nonfrivolous issues for appeal. Thus, we will affirm the

judgment of sentence and grant counsel’s motion to withdraw.




   1
     It is not surprising that counsel can identify only one issue, given that Davis pled
guilty rather than going to trial.

                                            -3-